IN THE UNITED STATES DisTRIcTcourT Ff FD}
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION NOV 2 7 2019
Sewanee
Missoula
MICHAEL T. ANDERSON,
CV 19-95—-M-—DLC-KLD
Plaintiff,
vs. ORDER

SCOTT BRODIE; JOHN DOE;
JANE DOE,

Defendants.

 

 

Before the Court is Plaintiff Michael T. Anderson’s (“Anderson”) Amended
Complaint. (Doc. 6.) On October 4, 2019, United States Magistrate Judge
Kathleen L. DeSoto entered her Order and Findings and Recommendation
(“F&R”). (Doc. 11.) There, she recommended that the Court dismiss Anderson’s
federal constitutional claims and, in turn, that it decline supplemental jurisdiction
over his negligence claim. (/d.) Anderson moved for an extension to file his
objections, and the Court granted his motion. (Doc. 14.) Pursuant to the
extension, Anderson timely filed his objections to the F&R on November 4, 2019.
(Doc. 15.)

Anderson is entitled to de novo review of those findings to which he

specifically objects. 28 U.S.C. § 636(b)(1)(C). Absent objection, the Court

-l-
reviews findings and recommendations for clear error. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S.

140, 149 (1985). Clear error is “significantly deferential” and exists if the Court is

left with a “definite and firm conviction that a mistake has been committed.”

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).
BACKGROUND !

On September 14, 2018, Anderson was chewing tobacco? in the commons of
the University of Montana’s University Center (“the U.C.”) when Defendant Jane
Doe, a University of Montana (“U.M.” or “the University”) custodian, handed him
a copy of the University’s tobacco policy. (Docs. 6 at 4; 15 at 11.) The policy,
attached to Anderson’s Amended Complaint, states that U.M. prohibits tobacco use
on its property and clarifies that “tobacco” includes smokeless or spit tobacco.
(Doc. 6 at 15.) Furthermore, it warns that “visitors, guests, and contractors who do
not comply . . . will be asked to leave the campus.” (/d.) After delivering the
paper policy to Anderson, Jane Doe verbally iterated the University’s tobacco
prohibition to him. (/d. at 4.) Anderson does not deny that he was chewing

tobacco. (See Doc. 15 at 11, 18.)

 

' As discussed infra, at this stage in the proceedings, the Court accepts all factual allegations in
Anderson’s Amended Complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
2 Anderson states in his objections that he “was doing nothing more than chewing tobacco.”
(Doc. 15 at 11.) Therefore, and because Anderson never alleges in his Amended Complaint
(Doc. 6) that Jane Doe’s observation was mistaken, the Court assumes that he was chewing
tobacco in the University Center commons on September 14, 2018.

-2-
About twenty minutes after Jane Doe warned Anderson about U.M.’s
tobacco prohibition, University police officers Scott Brodie and John Doe
(collectively, “the Officers,” or “Brodie and Doe”), approached Anderson and
asked him for identification. (/d. at 5.) Anderson refused. (/d.) As they escorted
him from campus, the Officers assured Anderson that he was “free to come back
tomorrow.” (/d.) When Anderson returned to campus the next day, the Officers
again approached him. (/d. at 6.) This time, they informed Anderson that they had
discovered two misdemeanor warrants for his arrest. (/d.) Pursuant to the
warrants, the Officers arrested Anderson. (/d.)

DISCUSSION

As a preliminary matter, Court notes that Anderson is proceeding pro se and
in forma pauperis. (See Doc. 11 at 1-2.) Accordingly, the Court conducts its
review of Anderson’s claims aware that “a document filed pro se is to be liberally
construed, and a pro se complaint, however inartfully pleaded, must be held to less
stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,
551 U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citation
omitted).

Still, the Court must dismiss a case filed in forma pauperis “if the court
determines that [] the action . . . [] fails to state a claim on which relief may be
granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). To meet its § 1915(e) screening

-3-
obligation, the Court “employ[s] the same standard used to test the sufficiency of a
complaint under Federal Rule of Civil Procedure 12(b)(6).” Lucas y. Jovanovich,
No. CV 15-76—H-DLC-JTJ, 2016 WL 3267332, at *2 (D. Mont. June 10, 2016)
(citing, inter alia, Lopez v. Smith, 203 F.3d 1122, 1126 n. 7 (9th Cir. 2000) (en
banc)). Therefore, to survive dismissal at this stage, with the Court accepting all
its factual allegations as true, Anderson’s Amended Complaint must “state a claim
to relief that is plausible on its face.” Ashcroft, 556 U.S. at 678.

Anderson alleges that the Officers’? conduct constitutes violations of his
Fourth and Fourteenth Amendment rights. (Doc. 6 at 8-10.) He additionally
asserts that Brodie and Doe acted negligently. (/d. at 11-12.) Judge DeSoto
recommended dismissing Anderson’s constitutional claims and declining to
exercise supplemental jurisdiction over his negligence claim. In response,
Anderson raises four objections. The Court will address Anderson’s claims and
corresponding objections to the F&R in turn.

I. Fourth Amendment
Anderson claims that the Officers violated his Fourth Amendment rights

when they “detain[ed] him and tr[ied] to learn his identity” after receiving a

 

3 Although Plaintiff names Jane Doe, the U.M. custodian, as a defendant, he does not allege that
any of her conduct was unconstitutional or negligent. Instead, her role in this case appears to be
limited to initiating a chain of allegedly unlawful events when she complained about his on-
campus tobacco use to defendants Brodie and John Doe. Therefore, because Plaintiff fails to
assert a claim against defendant Jane Doe, the Court will not endeavor to find one for him.

-4-
complaint from Jane Doe. (Doc. 6 at 9.) Specifically, they allegedly violated the
Fourth Amendment when they investigated Anderson’s identity by running a
warrant search. (/d.) In the Amended Complaint, Anderson treated the Fourth
Amendment claim holistically, entitling it “Detention/Investigation of Plaintiff.”
(Doc. 6 at 9.) In her Findings and Recommendation, Judge DeSoto divided the
claim into three, temporally-based parts. (Doc. 11 at 6-9.)

First, finding neither a proscription against all contact between police and
citizen, nor intimidating circumstances surrounding the Officers’ initial
identification request, Judge DeSoto rejected Anderson’s claim that the Officers
unconstitutionally “demanded he produce identification.” (Docs. 11 at 7; 6 at 5.)
Anderson objects to this finding by highlighting inapposite portions of the relevant
cases, including, inter alia, I.N.S. v. Delgado, 466 U.S. 210, 215 (1984) and Hiibel
v. Sixth Judicial District Court, 542 U.S. 177 (2006), and makes explicit an
argument to which he only previously alluded in his Amended Complaint.’ (Doc.

6 at 11.)

 

* The Court reviewed the initial identification request issue de novo and agrees with Judge
DeSoto’s conclusion. (Doc. 11 at 7.) Despite Anderson’s assertion that an officer unlawfully
“accost[s]” an individual by requesting identification, neither the facts he alleges nor the
Supreme Court’s analysis of similar requests support this characterization. Consistent with the
F&R, the Court’s conclusion on this issue iterates the Supreme Court’s in Hibbel: standing alone,
Brodie and Doe were “free to ask [Anderson] for identification without implicating the Fourth
Amendment.” 542 U.S. at 185.

-5-
Anderson argues that because “chewing tobacco in the State of Montana is
perfectly legal,” the Officers’ conduct, starting with their request for his identity,
was without justification. (Doc. 15 at 2, 7-8.) In other words, he contends that
university policies fail to qualify as legitimate, enforceable government interests;
therefore, when he violated U.M.’s policy by “doing nothing more than chewing
tobacco,” the Officers should have simply left him alone. (/d. at 7-8, 11.) Even
though, as already explained, the Officers’ request did not implicate the Fourth
Amendment— let alone violate it—the Court nevertheless will address this
argument, since it serves as a common basis for the entirety of Anderson’s
objections.

Anderson sets forth no authority that a public university must rely on a
statute or ordinance to establish a policy or that such a policy is not enforceable on
its own. Cf Spears v. Ariz. Bd. Of Regents, 372 F.Supp.3d 893, 912 (D. Ariz.
2019). Instead, because “a university’s mission is education, [courts] have never
denied a university’s authority to impose reasonable regulations compatible with
that mission upon the use of its campus and facilities.” Widmar v. Vincent, 454
U.S. 263, 268, n.5 (1981). To that end, a university may rely on its police to
maintain order and enforce its policies, even if the policy violations themselves
“pose no threat[.]” Felarca v. Birgeneau, 891 F.3d 809, 818 (9th Cir. 2018) (citing

Forrester v. City of San Diego, 25 F.3d 804, 807 (9th Cir. 1994)).

-6-
For example, in Felarca, the Ninth Circuit found a legitimate government
interest in university police officers’ application of “minimal force to maintain
order and enforce university policy.” 891 F.3d at 818. There, University of
California, Berkeley policy forbade outdoor encampments, and the officers used
their batons to apply “minimal force” to enforce the prohibition. Jd. Nothing in
Felarca indicates and the Court seriously doubts that outdoor camping is, in
general, anything but “perfectly legal” in the state of California. (See Doc. 15 at
2.)

Therefore, the Court rejects Anderson’s argument that, unlike state or local
laws, the tobacco policy that he violated is unenforceable simply because the
University promulgated it. To the contrary, the University may rely on its police
officers, like Brodie and Doe, to maintain order and enforce its policies,
notwithstanding Anderson’s opinion that chew tobacco poses no threat.
Accordingly, the Court finds U.M.’s tobacco policy to be an enforceable
government interest on equal footing with any other prohibitory law, insofar as its
enforceability on University property. Accordingly, after reviewing the
constitutionality of the Officers’ identification request de novo, and considering
Anderson’s first specific objection, the Court agrees with Judge DeSoto’s finding

on the issue. (See Doc. 11 at 6-7.)
The Court next turns to what Judge DeSoto characterized as the second
Fourth Amendment issue presented. (Doc. 11 at 7.) Because Anderson labelled
the Officers’ subsequent act in the chain of events as an “escort,” Judge DeSoto
understandably analyzed it as the unconstitutional “detention” he alleges. (Doc. 11
at 7.) She concluded that Anderson’s presence on campus, combined with his
refusal to identify himself, warranted the Officers’ conduct in staying with him
until he was off campus. (Doc. 11 at 8.) That Judge DeSoto analyzed the
constitutionality of the “escort” at all appears to form the basis for Anderson’s
second objection.

There, Anderson clarifies that his claims are unrelated to the escort off
campus: “Plaintiff never pleaded a [c]laim in his Amended Complaint involving
the (sic) being ‘escorted’ off of [the University] campus[.]” (Doc. 15 at 10.)
Nevertheless, he argues that even if his removal from campus did form the basis of
his Fourth Amendment claim, he would be successful based on his theory that
university policies carry no power of enforcement. (/d. at 11.) As the Court has
already explained, it finds this theory unpersuasive. So, because Anderson’s
objection on this issue amounts to a general clarification that his claim is unrelated
to the escort, the Court reviewed Judge DeSoto’s finding for clear error and found

none.
Finally, Judge DeSoto found no Fourth Amendment violation arose from the
Officers’ routine search of the warrant database based on their memories of
Anderson’s physical appearance, despite his labelling the search a “criminal
investigation.” (Doc. 11 at 9.) Anderson does not specifically object to this
finding, and accordingly, the Court reviews it for clear error.

What Anderson “knowingly exposes to the public . . . is not a subject of
Fourth Amendment protection.” Katz v. United States, 389 U.S. 347, 352 (1967).
The conduct that Anderson characterizes as a “criminal investigation” appears to
amount to the Officers comparing their memories of his physical appearance—
which he knowingly exposed to the public when he sat in the U.C. commons—to
photographs in a routinely accessed warrant database. Therefore, like Judge
DeSoto, the Court finds that, under Kaiz and its progeny, Anderson harbored no
reasonable expectation of privacy in his outward physical appearance or the
Officers’ memory of it.

Accordingly, the Court finds no error in Judge DeSoto’s conclusion on this
third and final part of her Fourth Amendment analysis. As such, the court
concludes that Anderson fails to state a Fourth Amendment claim for which relief

may be granted.
Il. Fourteenth Amendment

In the Amended Complaint, Anderson claims that the Officers violated his
Fourteenth Amendment rights by depriving him of “[t]he freedom to remain in a
public place for innocent purposes,” which he asserts “is part of the liberty
protected by the Due Process Clause.” (Doc. 6 at 10.) Judge DeSoto rejected this
claim after failing to find a protected liberty interest to which the due process
guarantee would attach. (Doc. 11 at 10.) She went on to note that, although
Anderson’s Fourteenth Amendment claim did not appear to involve substantive
due process, even if it did, his allegations could not survive dismissal. (Jd.)

Anderson objects, first by stating that Judge DeSoto misconstrues his
complaint, because he “never pleaded a [c]laim in his Amended Complaint
involving . . . having a ‘constitutionally-protected interest to utilize the
[University’s] facilities/resources.” (Doc. 15 at 10 (emphasis in original).)
Instead, he again advances his theory that his violation of the University’s tobacco
policy failed to provide the Officers with any basis for approaching him initially or
“investigating” his identity afterward. (/d. at 11-12.) As already explained, the
Court finds this line of reasoning unpersuasive.

Even though the Amended Complaint does not allege a constitutionally-
protected interest, Anderson now urges the Court to find one under the First

Amendment. (/d. at 15.) Relying on a case involving a school board’s removal of

-10-
library books, Anderson asserts that his constitutionally-protected liberty interest in
being on campus and refusing to identify himself rests on his First Amendment
rights to “receive information” and access to the courts. (/d. at 12-16.)

As a preliminary matter, the Court finds /sland of Trees Union Free School
District No. 26 v. Pico—the case to which Anderson quotes and cites extensively
in support of his receipt of information argument—inapposite to the circumstances
in this case.° (See id. at 12-14.) Furthermore, Anderson fails to cite to any
authority supporting his contention that the right to access to the courts includes
the right to access Westlaw. (/d. 15—16.) And, Anderson does not allege that the
scope of his removals from campus extended beyond the Officers’ enforcement of
University policy and execution of outstanding arrest warrants.

Setting aside these general observations, though, the Court notes that
Anderson raises these First Amendment arguments for the first time in his
objections. That is, Judge DeSoto had no opportunity to consider these issues.

Based on Anderson’s self-proclaimed experience with the federal courts (see Doc.

 

> There, the Court focused on the narrow issue of whether a school board may remove books
from the school library’s shelves “simply because they dislike the ideas contained in those
books.” 457 U.S. 853, 872 (1982). Nothing in the facts alleged here indicates that the Officers
acted to suppress Anderson’s dissemination or receipt of ideas. And, as the Pico Court notes,
“courts should not intervene in the resolution of conflicts which arise in the daily operation of
school systems unless basic constitutional values are directly and sharply implicated in those
conflicts.” 457 U.S. at 865 (citation and internal quotation marks omitted). The Court fails to
see how the Officers’ enforcement of the anti-tobacco policy and their subsequent execution of
unrelated arrest warrants directly and sharply implicate Anderson’s First Amendment rights.
-1ll-
15 at 12, n.3.), he undoubtedly is aware that the Court will not consider new legal
arguments raised in the objections to a magistrate’s findings and recommendation.®
Greenhow v. Sec’y of Health and Human Servs., 863 F.2d 633, 638 (9th Cir. 1988).
The purpose of the Magistrates Act is not “to give litigants an opportunity to run
one version of their case past the magistrate, then another past the district court.”
Id. Because his First Amendment argument is not properly before the Court, it will
decline to reach an opinion on the merits of this freshly-hatched theory.

Because Anderson’s objections to Judge DeSoto’s resolution of his
Fourteenth Amendment claim amount to either rehashing his university-policy-is-
unenforceable theory or advancing First Amendment theories for the first time, the
Court reviews the magistrate’s findings for clear error. “While the [U.M.] campus
may be open to the public, it does not follow that the University must allow all

members of the public onto its premises regardless of their conduct.” Souders v.

Lucero, 196 F.3d 1040, 1044 (9th Cir. 1999). Like the Souders case, “there is no

 

6 For the same reason, the Court will not address the fourth and final argument that Anderson
raises for the first time in his objections. That is, the defendants’ handling of his tobacco policy
violation ran contrary to University protocol. (Doc. 15 at 16-19.) Be that as it may, the Court
notes that, pursuant to language Anderson cites, his summary removal from campus, along with
the Officers’ invitation to return the following day, appears to be consistent with U.M.’s policy
regarding “Immediate Summary Restrictions on Access to Campus.” (/d. at 17 (stating:
“Whenever it reasonably appears that the continued presence of any person constitutes . . .
interference with . . . the orderly operation of the campus, restrictions on access to campus shall
be summarily imposed[.]”).) Here, Anderson violated campus policy by chewing tobacco, Jane
Doe noticed and complained, the Officers approached him and requested his identity, and
Anderson refused to provide it to them. Therefore, after violating policy and refusing to identify
himself to campus police responding to a complaint, Anderson’s continued presence would
reasonably appear to constitute an interference with the orderly operation of campus.

-12-
hint in the record” here that the exclusion of Anderson was based on anything
other than his admitted violation of the University’s tobacco policy. See id. at
1046. That is, the Officers approached him to address the apparent violation of a
campus policy. They did not approach him to address conduct—like the
dissemination or receipt of ideas—that the Constitution protects. See id.

So, while U.M.’s campus may be generally open to the public, the Court
fails to find either that Anderson had a constitutionally protected interest in
remaining on campus after violating U.M. policy and refusing to identify himself,
or in remaining on campus after the Officers discovered outstanding warrants for
his arrest. Therefore, like Souders, because Anderson had no constitutionally
protected interest in remaining on campus, his due process rights did not attach to
his removal from it. Accordingly, the Court finds no error in the determination
that Anderson fails to plead a claim for which relief may be granted under the
Fourteenth Amendment.

Ill. Negligence

Finally, Anderson asserts a negligence claim against the officers for treating
as criminal what he characterizes as a “civil legal matter.” (Doc. 15 at 11.) After
finding that Anderson fails to allege Fourth and Fourteenth Amendment claims for

which relief can be granted, Judge DeSoto recommends that the Court decline to

-13-
exercise supplemental jurisdiction over his common law negligence claim. (Doc.
11 at 11.)

Because Anderson does not specifically object to this recommendation, the
Court reviews for clear error. Having done so, the Court finds no error, and it
declines to exercise supplemental jurisdiction over Anderson’s negligence claim.
Anderson remains free to file his negligence claim in state court, as explained by
Judge DeSoto in her F&R. (/d.)

CONCLUSION

Accordingly, based on the foregoing reasons, IT IS ORDERED that:

(1) Judge DeSoto’s Findings and Recommendation (Doc. 11) is
ADOPTED IN FULL.

(2) Anderson’s federal constitutional claims are DISMISSED for failure
to state a claim on which relief may be granted.

(3) The Clerk shall enter, by separate document, a JUDGMENT OF
DISMISSAL.

(4) Pursuant to Federal Rule of Appellate Procedure 24(a)(4)(B), it is

CERTIFIED that an appeal would not be taken in good faith.

-14-
Dated this 23“ day of November, 2019.

4. wellinw

Dana L. Christensen, Chief Judge
United States District Court

-15-
